SCHWAB, C. J.,
specially concurring.
In State v. Jamison, 251 Or 114, 117, 444 P2d 15, 444 P2d 1005 (1968), the Oregon Supreme Court stated:
"The permanent termination of parental rights is one of the most drastic actions the state can take against its inhabitants. It would be unconscionable for the state forever to terminate the parental rights of the poor without allowing such parents to be assisted by counsel * ‡ *
Reasoning by analogy to criminal cases, the court stated: "* * * the consequences of the denial of counsel are as serious [in a termination-of-parental-rights case] as they are in most criminal prosecutions.” 251 Or at 118.
I conclude that the Jamison analogy requires holding that if the drastic sanction of incarceration can only be imposed upon proof beyond a reasonable doubt, then likewise the drastic sanction of termination of *230parental rights can only be imposed upon proof beyond a reasonable doubt.
I nevertheless concur in the majority’s result because my de novo review satisfies me that the evidence in this case establishes, beyond a reasonable doubt, grounds for termination.